DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 3 and 6-8 are objected to because of the following informalities:
In line 6 of claim 1, “the lug” should be changed to “the at least one lug”.

In line 1 of claim 3, “the lug” should be changed to “the at least one lug”.
In line 1 of claim 3, “the recess” should be changed to “the at least one recess”.
In line 1 of claim 6, “the recess” should be changed to “the at least one recess”.
In line 3 of claim 7, “the recess” should be changed to “the at least one recess”.
In line 2 of claim 8, “the c-shaped stator core” should be changed to “the at least one c-shaped stator core”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 5 recites in lines 1-2 “each bobbin portion comprises a recess”.  It is not understood whether the recess of each bobbin portion is the same or additional to the at least one recess disclosed in claim 1.
Claim 10 recites in line 1 “The electric motor of claim 9” and “the motor”.  It is unclear whether the motor is the electric motor of claim 9 or it is one of permanent magnet brushless motors as discussed in §0023 of the specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuoka (U.S. PG Publication No. 20170033637).
Regarding independent claim 1, Matsuoka (e.g. see figures 4-6, §0023-§0025, §0029, §0030, §0035, §0036, §0044, §0055-§0057, §0060, §0073) discloses an electric motor comprising: a frame (26); and a stator assembly (22), the stator assembly (22) comprising a bobbin assembly (25, 63, 64) and at least one c-shaped stator core (35), wherein the frame (26) comprises at least one lug (111), the bobbin assembly (25, 63, 64) comprises at least one recess (93, 94), and the stator assembly (22) is fixed to the frame (26) by fixing the lug (111) inside the recess (93, 94) of the bobbin assembly (25, 63, 64).
Regarding claim 4, Matsuoka (e.g. see figures 4-6, §0023-§0025, §0029, §0030, §0035, §0036, §0044, §0055-§0057, §0060, §0073) discloses the bobbin assembly (25, 63, 64) comprises two bobbin portions (63a, 63b, 64a. 64b).
Regarding claim 5, Matsuoka (e.g. see figures 4-6, §0023-§0025, §0029, §0030, §0035, §0036, §0044, §0055-§0057, §0060, §0073) discloses the frame (26) comprises two lugs (111) and each bobbin portion (63a, 63b, 64a. 64b) comprises a recess (93, 94).
Regarding claim 9, Matsuoka (e.g. see figures 4-6, §0023-§0025, §0029, §0035, §0036, §0044, §0055-§0057, §0060, §0073) discloses the frame (26) comprises an inner wall, and the lug (111) extends axially downstream from an end of the inner wall (e.g. see §0057: screws 111 and 111 which are fixing members fixing the stator 22 and the detector 23 (the substrate 81) to the frame 26 along with the fixing member 25 are inserted into these boss portions 109 and 110 from a rear side along the axial direction of the frame 26 (the anteroposterior direction) to be threaded.)
Regarding claim 10, Matsuoka (e.g. see figures 4-6, §0023-§0025, §0029, §0030, §0035, §0036, §0044, §0055-§0057, §0060, §0073) discloses the motor further comprises a rotor assembly, and the rotor assembly (21) is fixed to the inner wall (inner wall of 26).
Regarding claim 11, Matsuoka (e.g. see figures 4-6, §0023-§0025, §0029, §0030, §0035, §0036, §0044, §0055-§0057, §0060, §0073) discloses the rotor assembly (21) comprises an impeller (13) positioned upstream of the inner wall (inner wall of 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (U.S. PG Publication No. 20170033637).
Regarding claim 2, Matsuoka (e.g. see figures 4-6, §0023, §0024, §0029, §0030, §0035, §0036, §0044, §0055-§0057, §0060, §0073) discloses the stator assembly (22) is fixed to the frame (26) at the stator core (35) and at the bobbin assembly (25, 63, 64).
Matsuoka fails to disclose “the stator assembly is fixed to the frame only at the bobbin assembly.”
However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization for a person having ordinary skill in the art to modify the design to have the stator assembly (22) fixed to the frame (26) only at the bobbin assembly (25, 63, 64) for the purpose of simplifying the manufacturing and providing a housing of good quality.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (U.S. PG Publication No. 20170033637) in view of Takagi (U.S. Patent No. 5073735).
Regarding claim 3, Matsuoka (e.g. see figures 4-6, §0023-§0025, §0029, §0030, §0035, §0036, §0044, §0055-§0057, §0060, §0073) discloses the lug (111) and the recess (93, 94) of the bobbin assembly (25, 63, 64).
Matsuoka is silent about “the lug is fixed inside the recess of the bobbin assembly by one or a combination of an interference fit and adhesive.”
However, Takagi (e.g. see FIG. 4 and lines 10-24 of col. 5) teaches the lug (21) is fixed inside the recess (20) of the bobbin assembly (3) by one or a combination of an interference fit and adhesive (bonding or fitting).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the brushless motor of Matsuoka to include “the lug is fixed inside the recess of the bobbin assembly by one or a combination of an interference fit and adhesive” as taught by Takagi for the purpose of providing a housing of good quality.
Since Matsuoka and Takagi are both from the same field of endeavor (electric DC motor), the purpose disclosed by Takagi would have been recognized in the pertinent art of Matsuoka.  
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






10 March 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837